DETAILED ACTION
	Claims 1-14 are pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites a precursor powder which is not sintered.  It is unclear whether the not is referring to only sintering, or to sintered by mixing lithium hydroxide etc.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2015/0056519) in view of Sasakawa et al. (US 2018/0277908).  
	Regarding claims 10, 11, 13, 14 Ohta teaches a sintered garnet type oxide made of the formula below, having a conductivity of 3.4 x 10-4 S/cm in one example (par. 31-34, 52-59, table 1). Ohta does not teach that the void volume is 8% or more and does not teach that the particle size is between 0.1 microns and 5 microns. However, Sasakawa teaches that having a porosity of 20% or more and a particle size of between 0.1 microns and 5 microns can increase the ionic conductivity of an electrolyte (par. 30-41, 47).  Therefore, it would have been obvious to one of ordinary skill in the art to make the electrolyte of Ohta have a void fraction of 20% or more and have a particle size between 0.1 microns and 5 microns because Sasakawa teaches that such a configuration improves ionic conductivity.


    PNG
    media_image1.png
    61
    424
    media_image1.png
    Greyscale

	
Regarding claim 12, Ohta teach that lithium borate can be added to form a grain boundary (par. 33).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729